Exhibit 99.1 Date: 19/04/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KOBEX MINERALS INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 14/05/2010 Record Date for Voting (if applicable) : 14/05/2010 Beneficial Ownership Determination Date: 14/05/2010 Meeting Date : 18/06/2010 Meeting Location (if available) : Unit 950 - 609 Granville Street. Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON 49989C105 CA49989C1059 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for KOBEX MINERALS INC.
